DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-9, 12-16, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe (US-2014/0157999) in view of Lauer (US-9803316).
As to claim 1-5, 7-9, Verhaeghe teaches a system comprising a baler that wraps bales in twine and combining rfid tags with the twine (see Verhaeghe paragraph 0050).  Verhaeghe does not teaches an antenna or rfid embedded into the twine.  Lauer teaches a rope comprising a tag that is embedded into the yarns of the rope with an rfid chip (see Lauer column 1 line 64 to column 2 line 12).  It would have been obvious to one of ordinary skill in the art to intertwine an rfid tag into the twine of a rope as taught by Lauer, for use in a baler as taught by Verhaeghe in order to provide contactless electronic tagging for said bales without needing specialized twine handling apparatus to accommodate the tags.
As to claim 6, Verhaeghe and Lauer teach tags located at successive locations along the rope (see Lauer column 1 lines 54-60).
As to claim 12, Verhaeghe teaches “Such information can e.g. comprise bale density information, moisture content of the bale, length of the bale, etc.” (see paragraph 0050).
As to claims 13-16, and 19, Verhaeghe teaches a system comprising a baler that wraps bales in twine and combining rfid tags with the twine (see Verhaeghe paragraph 0050).  Verhaeghe further teaches “Such information can e.g. comprise bale density information, moisture content of the bale, length of the bale, etc.” (see paragraph 0050).  Verhaeghe does not teach rfid embedded into the twine.  Lauer teaches a rope comprising a tag that is embedded into the yarns of the rope (see Lauer column 1 line 64 to column 2 line 12).  It would have been obvious to one of ordinary skill in the art to intertwine an rfid tag into the twine of a rope as taught by Lauer, for use in a baler as taught by Verhaeghe in order to provide contactless electronic tagging for said bales without needing any extra mechanism on the baler.

Claim 10, 11, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Verhaeghe (US-2014/0157999) in view of Lauer (US-9803316) and further in view of Duenwald (US-2013/0160661).
As to claims 10, 11, 17 and 18, Verhaeghe and Lauer do not explicitly teach paint.  Duenwald teaches a baler and that “A simple alphanumeric ID may be stamped in ink or paint on the bale or wrapping” (see paragraph 0011).  It being known in the art to use paint for the same purpose, it would have been obvious to also likewise use paint to visually mark the twine tags Verhaeghe and Lauer as a routine expedient.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Frerich (US-2007/0240389) teaches rfid tags attached to the plastic foil wrapping material for use in a round baler.
Noonan (US-2009/0107349) teaches rfid tags used in a baler. The tags are attached to the wrapping material.
McCarty (US-929691) teaches a bale label that has printed information repeated along the length of a strip of textile.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636